Citation Nr: 0203044	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The veteran had active service from November 1960 to November 
1963, and from July 1965 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to TDIU.  In 
December 2001, the veteran appeared and testified at a 
personal hearing in Washington, D.C., before C. W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  See 
38 U.S.C.A. § 7102(b) (West 1991).

During his appearance before the Board in December 2001, the 
veteran indicated his intent to reopen his claim for service 
connection for a heart disorder.  This claim is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's service connected disabilities prevent him from 
securing and following gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 4.16 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disabilities.  His service connected disabilities have been 
evaluated as follows:  a 60 percent rating for intervertebral 
disc syndrome of the lumbar spine, a 30 percent rating for 
bilateral hearing loss, a 10 percent rating for tinnitus and 
non-compensable ratings for hemorrhoids and status post right 
inguinal herniorrhaphy.  His combined 80 percent disability 
rating meets the schedular criteria for a TDIU rating.  
38 C.F.R. § 4.16(a) (2001).  Thus, he would be entitled to 
TDIU if the evidence shows that, due to his service connected 
disabilities, he is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).  His age may not be considered a factor.  38 C.F.R. § 
3.341(a) (2001). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC Op. No. 75-91 (Dec. 27, 1991).  
However, a TDIU claim is limited to the issue as to whether a 
claimant is capable of performing the physical and mental 
acts required by employment, and not whether he/she can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The veteran holds a Bachelors Degree in Aeronautical Science.  
In service, he  received training in aircraft maintenance and 
served as a flight instructor for helicopters and fixed-
winged aircraft.  Post-service, he worked as a flight 
instructor for 8 years until he was medically disqualified 
from this vocation.  Thereafter, he worked as a real estate 
agent until approximately 1998.

The veteran primarily contends that his service connected 
back disability prevents him from engaging in substantially 
gainful employment.  He complains of chronic low back pain 
with sciatic symptoms of the right leg.  He indicates that 
his symptoms are appreciably aggravated with prolonged use.  
He states that he is incapable of sitting or standing for 
prolonged periods of time, and that his symptoms are so 
severe that he is unable to get in and out of his car.  He 
contends that he is no longer capable of physically 
performing the duties required by a real estate agent.

The veteran's service medical records reflect his treatment 
for recurrent lumbar spasm.  He was also noted to have 
moderate scoliosis.  Post-service, he manifested episodes of 
intermittent back and right leg pain which had responded to 
bedrest, anti-inflammatory agents, analgesics and 
chiropractic treatment.  In 1994, his symptoms intensified 
with parasthesias in the S1 distribution, absent ankle jerk 
and right lower extremity weakness.  A magnetic resonance 
imaging (MRI) scan revealed a large right paracentral and 
right lateral disk herniation as well as degenerative disc 
disease of L4-L5 and L5-S1.  In December 1994, he underwent 
microscopic right L5 partial hemilaminectomy, partial medial 
fascectomy, foraminotomy and discectomy.  His symptoms 
markedly improved with some residual weakness and parathesias 
in the S1 distribution.

On VA examination dated in December 1995, the veteran 
primarily complained of numbness in the right lower extremity 
with pain on prolonged standing.  His symptoms were generally 
relieved by sitting down.  His physical examination was 
significant for distinct scoliotic curve to the dorsolumbar 
spine, list to the right and concavity of the scoliotic 
curve.  His range of motion was limited to 40 degrees of 
extension, 50 degrees of anterior flexion and 30 degrees of 
lateral flexion.  He had a positive straight leg-raising test 
bilaterally with slight muscle fasciculations along the 
lateral right thigh.  His neurological examination showed 
decreased sensitivity to pinprick over the right instep and 
sole in the L5-S1 nerve distribution.  He had a slight but 
definite weakness of right foot dorsiflexion.  He had 
difficulty raising and rolling his right foot, and had a 
tendency to lose balance when he turned to the right side.  
He was given a diagnosis of intervertebral disc syndrome with 
signs of damage to the L5-S1 nerve root causing sensory 
change and muscle weakness.

In pertinent part, the veteran presented to his private 
physician in early 1997 with complaint of recurrent, 
progressive right leg pain and new onset of vague and 
sporadic left lower extremity symptoms.  He also complained 
of a "ball" type knot in his right foot after being on his 
feet for any length of time.  An enhanced MRI showed interval 
progression of moderate disc degeneration, diffuse annular 
disc bulge of up to 3 millimeters in thickness, and mild to 
moderate bilateral caudal foraminal encroachment by annular 
bulge and end plate reactive change.  It also showed stable, 
mild L4-5 disc degeneration and mild annular bulge.  His 
subsequent treatment records noted progressively severe back 
pain which was recalcitrant to anti-inflammatory agents.  He 
had some relief of symptoms with facet blocks in February 
1999.  At that time, an MRI revealed right epidural fibrosis, 
advanced degeneration of the L5-S1disc with mild annular 
bulging, mild bilateral facet hypertrophy and resultant 
bilateral foraminal stenosis.  His L4-L5 disc also showed 
mild annular bulging with mild bilateral facet hypertrophy.   

On VA spine examination dated in January 2000, the veteran 
indicated that activities such as bending and lifting caused 
increased pain.  He required frequent position changes as 
prolonged sitting, standing, or walking caused increased 
pain.  He described balance problems after a prolonged phase 
of weightbearing.  His pain radiated out of the back into the 
right lower extremity.  He indicated that his facet blocks 
had been without lasting benefit.  On physical examination, 
his gait was slow and stiff with a limp on the right.  He was 
able to stand erect.  There was tenderness over the lower 
back area.  His range of motion was limited to 45 degrees of 
flexion, 15 degrees of extension and 20 degrees of lateral 
bending bilaterally.  He had increased pain on motion 
testing.  His neurological evaluation was significant for 4/5 
strength of the evertors of the right foot and ankle.  His 
right ankle jerk was absent.  He had decreased sensation to 
pinprick over the right lateral aspect of the right foot.  He 
toe to heel walked somewhat slow and stiffly with a limp on 
the right.  He complained of back pain with heel and toe 
walking as well as squatting.  His straight leg raising was 
positive on the right.  He was given an impression of 
intervertebral disc syndrome, status post lumbar discectomy, 
and chronic S1 radiculopathy.

Clinical records from Therapy One, dated in September 2001, 
noted that the veteran demonstrated deficits in sensation, 
gait, muscle length, palpation, range of motion (ROM), 
strength and low back posture.  His functional deficits 
included an inability for full weight-bearing (FWB) on the 
right leg.  He was designed a treatment plan involving 
hot/cold packs, ultrasound, massage, myofascial release, 
electrical stimulation, transcutaneous electrical nerve 
stimulation (TENS) unit and manual/mechanical traction.  He 
was also prescribed strength and flexion exercises.  

On November 14, 2001, the veteran underwent a Functional 
Capacity Evaluation (FCE) at West Florida Hospital 
Rehabilitation Institute of West Florida Healthworks.  He 
presented using a cane for ambulation.  He described aching 
low back pain which averaged a 3 to 4 on a 0 to 10 scale.  
His pain was usually low when taking medications at night and 
high upon completion of activities.  It was noted that he 
demonstrated highly consistent effort during his evaluation, 
and that the results were deemed highly reliable.  He 
exhibited 35 maximum degrees of lumbar flexion which was 
deemed approximately 60 percent below the accepted range of 
90 degrees.  Repetitive trunk flexion resulted in moderate 
increase in low back pain.  His approximate 75 degrees of 
knee flexion upon squatting was deemed 50 percent below the 
normal accepted range of 150 degrees.  Kneeling resulted in a 
significant increase in low back pain.  He had a maximal 
carry capacity of 15 pounds due to a moderate increase in low 
back pain with maximal static pushing and pulling limited to 
39 pounds and 30 pounds, respectively.  His maximal 
continuous sitting tolerance was for approximately 45 minutes 
while his maximal continuous upright tolerance was for 
approximately 1 hour.

The overall results of the veteran's evaluation indicated 
that his low back pain impaired his ability to lift, carry, 
push, pull, perform maximal/repetitive/sustained trunk 
flexion activities, crouch, perform repetitive squatting, 
climb stairs, kneel, walk continuously, and remain in the 
sitting and upright postures for extended periods of time.  
His right lower extremity was a factor with repetitive 
squatting and walking.  A perception of an intolerable 
increase in low back pain impaired his ability to crawl.  Low 
back pain was identified as the primary factor inhibiting his 
ability to achieve a greater work tolerance level while his 
lower right extremity pain was a minor secondary factor.  
Overall, he demonstrated a work tolerance level (WTL), based 
upon his lifting and carrying ability, at the "Sedentary-
Light" WTL.  This allowed for occasional maximal 
lifting/carrying of 10 pounds, and frequent handling of 
objects of negligible weight.  His WTL was primarily sitting 
with brief periods of standing or walking.  The following 
restrictions were recommended:

1.  No lifting from the floor.  ([The 
veteran] requires assistance to lower and 
raise himself from kneeling position, and 
cannot crouch at all.)  Lifting of objects 
between negligible weight and 5 lbs. 
Restricted to above mid thigh; objects 
weighing between 6 lbs. and 15 lbs. 
restricted to between mid thigh and eye 
level.

2.  No crouching.

3.  No crawling.

4.  No to minimal bending through a minimal 
range of motion of less than 30 degrees; 8 
repetitions maximum.

5.  No to minimal stair climbing (2 flights 
maximum; upper extremity assistance needed).

6.  No to minimal kneeling (assistance 
needed to both lower and raise the body 
weight).

7.  No sitting for more than 30 minutes 
continuously without a brief and 
intermittent break; no continuous upright 
positioning for more than 15 minutes without 
a break.

8.  Repetitive reaching should be on a brief 
and infrequent basis only (less than 40 reps 
at a time.)

In a letter dated on November 27, 2001, John J. Varenholt, 
M.D., from the West Florida Hospital Rehabilitation Institute 
provided the following opinion:

[The veteran] currently underwent a Functional 
Capacity Evaluation at my direction.  The 
outcome of this evaluation done 11/14/01, 
indicates an extremely narrow range of function 
due to back and general musculoskeletal chronic 
pain.  The functional limitations and 
recommendations are extremely restrictive and 
render him unemployable at any occupation 
appropriate for his level of skill and 
education.  Based on my knowledge of his 
condition and my recent evaluation, I would 
agree with the restrictions placed upon him 
during his FCE.

The evidence in this case shows that the veteran manifests a 
severely disabling, and progressively worsening, lumbar spine 
disability.  He is status post right L5 partial 
hemilaminectomy, partial medial fascectomy, foraminotomy and 
discectomy with resultant epidural fibrosis and degenerative 
disc and joint changes in his area of surgery.  His testimony 
regarding his physical limitations before the undersigned was 
credible.  Medical opinion by Dr. Varenholt, based upon 
"highly reliable" WTL evaluation findings, has indicated 
that the veteran's "functional limitations and 
recommendations are extremely restrictive and render him 
unemployable at any occupation appropriate for his level of 
skill and education."  The veteran has testified credibly as 
to how his back disability affected his activities as a real 
estate agent and he also has significant service connected 
hearing loss and tinnitus which would undoubtedly affect his 
ability to function in the normal business setting.  Based 
upon this evidence, and application of the benefit of the 
doubt rule, the Board finds that the evidence of record 
establishes that the veteran's service connected disabilities 
prevent him from securing and following gainful employment.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  His TDIU claim, 
therefore, is granted.




ORDER

Entitlement to TDIU is granted, subject to regulations 
governing awards of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

